Court of Appeals, State of Michigan

                                             ORDER
                                                                          Michael J. Talbot, CJ.
Joel Ramos v Intercare Community Health Network                            Presiding Judge

Docket No.    335061

LC No.        16-066176-AA                                                All Comi of Appeals
                                                                           Judges


               The Comi orders that a special panel shall not be convened pursuant to MCR 7.215(1) to
resolve a conflict between this case and Reo v Lane Bryant, Inc, 211 Mich. App. 364; 536 NW2d 556
(1995).




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                FEB 2 1 2018
                                      Date